Exhibit 10.1

Execution Copy

OMNIBUS ADDENDUM

OMNIBUS ADDENDUM (the “Addendum”), dated as of December 15, 2008, to the various
Terms Documents to the Third Amended and Restated Indenture, dated as of
December 19, 2007 (the “Indenture”), as supplemented by the Second Amended and
Restated Asset Pool One Supplement, dated as of December 19, 2007 (the “Asset
Pool One Supplement”), and as further supplemented by the Amended and Restated
CHASEseries Indenture Supplement, dated as of October 15, 2004 (the “Indenture
Supplement”), by and between Chase Issuance Trust, as Issuing Entity (the
“Issuing Entity”), and Wells Fargo Bank, National Association (“Wells Fargo”),
as Indenture Trustee (in such capacity, the “Indenture Trustee”) and Collateral
Agent (in such capacity, the “Collateral Agent”) listed on Schedule A (the
“Retained Class A Terms Document”), Schedule B (collectively, the “Retained
Class B Terms Documents”) and Schedule C (collectively, the “Retained Class C
Terms Documents” and together with the Retained Class A Terms Document and the
Retained Class B Terms Documents, the “Retained Terms Documents”) attached
hereto.

W I T N E S S E T H

WHEREAS, the CHASEseries of notes is a multi-tranche Series that may be issued
in three Classes, the first of which are the “CHASEseries Class A Notes,” which
notes shall belong to Class A; the second of which are the “CHASEseries Class B
Notes,” which notes shall belong to Class B; the third of which are the
“CHASEseries Class C Notes,” which notes shall belong to Class C; and each Class
of CHASEseries Notes may consist of one or more Tranches;

WHEREAS, the Issuing Entity wishes to amend the Retained Terms Documents in
order to (i) remove the ability of Chase USA or any Affiliate of Chase USA to
change either the Scheduled Principal Payment Date or Legal Maturity Date to an
earlier date and (ii) provide that a Note may not be cancelled prior to its
Scheduled Principal Payment Date by presentation by Chase USA or any Affiliate
of Chase USA of such Note to the Indenture Trustee for cancellation except in
accordance with Section 11.02 of the Indenture or if the Outstanding Dollar
Principal Amount of the Notes is paid in full pursuant to the provisions of the
Retained Terms Documents;

WHEREAS, pursuant to the Indenture, the Issuing Entity may enter into an
amendment for the purposes of adding, changing or eliminating any provisions
thereto



--------------------------------------------------------------------------------

or to modify in any manner the rights of the Holders of the Notes of each such
Series, Class or Tranche with (i) prior notice to each applicable Note Rating
Agency, (ii) the consent of Holders of more than 66 2/3% in Outstanding Dollar
Principal Amount of each Series, Class or Tranche of Notes affected by such
amendment and (iii) the delivery of an Issuing Entity Tax Opinion, provided,
that, in order to make any amendment not permitted by Section 9.01 of the
Indenture, there must be consent from the Holders of each Outstanding Note
affected thereby;

WHEREAS, pursuant to the definition of “Outstanding” in the Indenture, any Notes
beneficially owned by the Issuing Entity, Chase USA or any Affiliate of the
Issuing Entity or Chase USA shall be disregarded and deemed not to be
Outstanding;

WHEREAS, 100% of the Class governed by the Retained Terms Documents are owned by
either Chase USA or JPMorgan Chase Bank, National Association (which is an
Affiliate of Chase USA) and therefore no consent of Holders is required to amend
the Retained Terms Documents; and

WHEREAS, all other conditions precedent to the execution of this Addendum have
been complied with.

NOW, THEREFORE, it is hereby agreed by and among the parties hereto in the
manner set forth below.

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Retained Terms Documents, or if not therein, the Indenture, the
Indenture Supplement or the Asset Pool One Supplement.

SECTION 1. Modification to the Retained Class A Terms Document.

A new Section 4.02 shall be added to the Class A(2008-15) Terms Document (as
such term is defined in Schedule A hereto) and shall read as follows:

Section 4.02 Limitation on Changing the Scheduled Principal Payment Date or
Legal Maturity Date.

So long as the Class A(2008-15) Notes are held by Chase USA or any Affiliate of
Chase USA, (a) neither the Scheduled Principal Payment Date nor the Legal
Maturity Date of such Class A(2008-15) Notes may be amended to an

 

2



--------------------------------------------------------------------------------

earlier date and (b) the Class A(2008-15) Notes may not be cancelled prior to
their Scheduled Principal Payment Date by presentation by Chase USA or any
Affiliate of Chase USA of such Class A(2008-15) Notes to the Indenture Trustee
for cancellation except in accordance with Section 11.02 of the Indenture or if
the Outstanding Dollar Principal Amount of the Class A(2008-15) Notes is paid in
full pursuant to the provisions of this Terms Document.

SECTION 2. Modification to the Retained Class B Terms Documents.

(a) A new Section 4.02 shall be added to the Class B(2008-1) Terms Document (as
such term is defined in Schedule B hereto) and shall read as follows:

Section 4.02 Limitation on Changing the Scheduled Principal Payment Date or
Legal Maturity Date.

So long as the Class B(2008-1) Notes are held by Chase USA or any Affiliate of
Chase USA, (a) neither the Scheduled Principal Payment Date nor the Legal
Maturity Date of such Class B(2008-1) Notes may be amended to an earlier date
and (b) the Class B(2008-1) Notes may not be cancelled prior to their Scheduled
Principal Payment Date by presentation by Chase USA or any Affiliate of Chase
USA of such Class B(2008-1) Notes to the Indenture Trustee for cancellation
except in accordance with Section 11.02 of the Indenture or if the Outstanding
Dollar Principal Amount of the Class B(2008-1) Notes is paid in full pursuant to
the provisions of this Terms Document.

(b) A new Section 4.02 shall be added to the Class B(2008-2) Terms Document (as
such term is defined in Schedule B hereto) and shall read as follows:

Section 4.02 Limitation on Changing the Scheduled Principal Payment Date or
Legal Maturity Date.

So long as the Class B(2008-2) Notes are held by Chase USA or any Affiliate of
Chase USA, (a) neither the Scheduled Principal Payment Date nor the Legal
Maturity Date of such Class B(2008-2) Notes may be amended to an earlier date
and (b) the Class B(2008-2) Notes may not be cancelled prior to their Scheduled
Principal Payment Date by

 

3



--------------------------------------------------------------------------------

presentation by Chase USA or any Affiliate of Chase USA of such Class B(2008-2)
Notes to the Indenture Trustee for cancellation except in accordance with
Section 11.02 of the Indenture or if the Outstanding Dollar Principal Amount of
the Class B(2008-2) Notes is paid in full pursuant to the provisions of this
Terms Document.

SECTION 3. Modification to the Retained Class C Terms Documents.

(a) A new Section 4.02 shall be added to the Class C(2005-4) Terms Document (as
such term is defined in Schedule C hereto) and shall read as follows:

Section 4.02 Limitation on Changing the Scheduled Principal Payment Date or
Legal Maturity Date.

So long as the Class C(2005-4) Notes are held by Chase USA or any Affiliate of
Chase USA, (a) neither the Scheduled Principal Payment Date nor the Legal
Maturity Date of such Class C(2005-4) Notes may be amended to an earlier date
and (b) the Class C(2005-4) Notes may not be cancelled prior to their Scheduled
Principal Payment Date by presentation by Chase USA or any Affiliate of Chase
USA of such Class C(2005-4) Notes to the Indenture Trustee for cancellation
except in accordance with Section 11.02 of the Indenture or if the Outstanding
Dollar Principal Amount of the Class C(2005-4) Notes is paid in full pursuant to
the provisions of this Terms Document.

(b) A new Section 4.02 shall be added to the Class C(2008-1) Terms Document (as
such term is defined in Schedule C hereto) and shall read as follows:

Section 4.02 Limitation on Changing the Scheduled Principal Payment Date or
Legal Maturity Date.

So long as the Class C(2008-1) Notes are held by Chase USA or any Affiliate of
Chase USA, (a) neither the Scheduled Principal Payment Date nor the Legal
Maturity Date of such Class C(2008-1) Notes may be amended to an earlier date
and (b) the Class C(2008-1) Notes may not be cancelled prior to their Scheduled
Principal Payment Date by presentation by Chase USA or any Affiliate of Chase
USA of such Class

 

4



--------------------------------------------------------------------------------

C(2008-1) Notes to the Indenture Trustee for cancellation except in accordance
with Section 11.02 of the Indenture or if the Outstanding Dollar Principal
Amount of the Class C(2008-1) Notes is paid in full pursuant to the provisions
of this Terms Document.

(c) A new Section 4.02 shall be added to the Class C(2008-2) Terms Document (as
such term is defined in Schedule C hereto) and shall read as follows:

Section 4.02 Limitation on Changing the Scheduled Principal Payment Date or
Legal Maturity Date.

So long as the Class C(2008-2) Notes are held by Chase USA or any Affiliate of
Chase USA, (a) neither the Scheduled Principal Payment Date nor the Legal
Maturity Date of such Class C(2008-2) Notes may be amended to an earlier date
and (b) the Class C(2008-2) Notes may not be cancelled prior to their Scheduled
Principal Payment Date by presentation by Chase USA or any Affiliate of Chase
USA of such Class C(2008-2) Notes to the Indenture Trustee for cancellation
except in accordance with Section 11.02 of the Indenture or if the Outstanding
Dollar Principal Amount of the Class C(2008-2) Notes is paid in full pursuant to
the provisions of this Terms Document.

(d) A new Section 4.02 shall be added to the Class C(2008-3) Terms Document (as
such term is defined in Schedule C hereto) and shall read as follows:

Section 4.02 Limitation on Changing the Scheduled Principal Payment Date or
Legal Maturity Date.

So long as the Class C(2008-3) Notes are held by Chase USA or any Affiliate of
Chase USA, (a) neither the Scheduled Principal Payment Date nor the Legal
Maturity Date of such Class C(2008-3) Notes may be amended to an earlier date
and (b) the Class C(2008-3) Notes may not be cancelled prior to their Scheduled
Principal Payment Date by presentation by Chase USA or any Affiliate of Chase
USA of such Class C(2008-3) Notes to the Indenture Trustee for cancellation
except in accordance with Section 11.02 of the Indenture or if the Outstanding

 

5



--------------------------------------------------------------------------------

Dollar Principal Amount of the Class C(2008-3) Notes is paid in full pursuant to
the provisions of this Terms Document.

SECTION 4. Ratification of the Retained Terms Documents. As modified by this
Addendum, the Retained Terms Documents are in all respects ratified and
confirmed, and the Retained Terms Documents, as so modified by this Addendum
shall be read, taken and construed as one and the same instrument.

SECTION 5. Severability. If any one or more of the covenants, agreements,
provisions, terms or portions of this Addendum shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions, terms or
portions of this Addendum shall be deemed severable from the remaining
covenants, agreements, provisions, terms or portions of this Addendum and shall
in no way affect the validity or enforceability of the other covenants,
agreements, provisions, terms or portions of this Addendum.

SECTION 6. Counterparts. This Addendum may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

SECTION 7. Headings. The headings of the several paragraphs of this Addendum are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Addendum.

SECTION 8. Waiver of Conditions. By executing this Addendum, the parties hereto
waive any other conditions under the Retained Terms Documents which are required
to enter into this Addendum and the transactions contemplated hereby, including
without limitation any requirement for prior written notice.

SECTION 9. GOVERNING LAW. THIS ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS ADDENDUM SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE ISSUANCE TRUST, as Issuing Entity By:   CHASE BANK USA, NATIONAL
ASSOCIATION,   as Beneficiary and not in its individual capacity   By:  

/s/ Keith W. Schuck

  Name:   Keith W. Schuck   Title:   President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Indenture Trustee and as Collateral Agent and not in its individual capacity

By:  

/s/ Cheryl Zimmerman

Name:   Cheryl Zimmerman Title:   Vice President

Acknowledged and Accepted:

CHASE BANK USA, NATIONAL ASSOCIATION,

as Sponsor, Depositor, Originator, Administrator and Servicer

 

By:  

/s/ Keith W. Schuck

Name:   Keith W. Schuck Title:   President

Omnibus Addendum

Signature Page



--------------------------------------------------------------------------------

Schedule A

CHASEseries

Class A

 

  1. Class A(2008-15) Terms Document, dated as of September 29, 2008 (the “Class
A(2008-15) Terms Document”), to the Third Amended and Restated Indenture, dated
as of December 19, 2007 (the “Indenture”), as supplemented by the Second Amended
and Restated Asset Pool One Supplement, dated as of December 19, 2007 (the
“Asset Pool One Supplement”), and as further supplemented by the Amended and
Restated CHASEseries Indenture Supplement, dated as of October 15, 2004 (the
“Indenture Supplement”), by and between Chase Issuance Trust, as Issuing Entity
(the “Issuing Entity”), and Wells Fargo Bank, National Association (“Wells
Fargo”), as Indenture Trustee (in such capacity, the “Indenture Trustee”) and
Collateral Agent (in such capacity, the “Collateral Agent”).

 

A-1



--------------------------------------------------------------------------------

Schedule B

CHASEseries

Class B

 

  1. Class B(2008-1) Terms Document, dated as of June 16, 2008 (the “Class
B(2008-1) Terms Document”), to the Third Amended and Restated Indenture, dated
as of December 19, 2007 (the “Indenture”), as supplemented by the Second Amended
and Restated Asset Pool One Supplement, dated as of December 19, 2007 (the
“Asset Pool One Supplement”), and as further supplemented by the Amended and
Restated CHASEseries Indenture Supplement, dated as of October 15, 2004 (the
“Indenture Supplement”), by and between Chase Issuance Trust, as Issuing Entity
(the “Issuing Entity”), and Wells Fargo Bank, National Association (“Wells
Fargo”), as Indenture Trustee (in such capacity, the “Indenture Trustee”) and
Collateral Agent (in such capacity, the “Collateral Agent”).

 

  2. Class B(2008-2) Terms Document, dated as of August 27, 2008 (the “Class
B(2008-2) Terms Document”), to the Indenture, as supplemented by the Asset Pool
One Supplement, and as further supplemented by the Indenture Supplement, by and
between the Issuing Entity and the Indenture Trustee and Collateral Agent.

 

B-1



--------------------------------------------------------------------------------

Schedule C

CHASEseries

Class C

 

  1. Class C(2005-4) Terms Document, dated as of November 16, 2005 (the “Class
C(2005-4) Terms Document”), to the Third Amended and Restated Indenture, dated
as of December 19, 2007 (the “Indenture”), as supplemented by the Second Amended
and Restated Asset Pool One Supplement, dated as of December 19, 2007 (the
“Asset Pool One Supplement”), and as further supplemented by the Amended and
Restated CHASEseries Indenture Supplement, dated as of October 15, 2004 (the
“Indenture Supplement”), by and between Chase Issuance Trust, as Issuing Entity
(the “Issuing Entity”), and Wells Fargo Bank, National Association (“Wells
Fargo”), as Indenture Trustee (in such capacity, the “Indenture Trustee”) and
Collateral Agent (in such capacity, the “Collateral Agent”).

 

  2. Class C(2008-1) Terms Document, dated as of April 1, 2008 (the “Class
C(2008-1) Terms Document”), to the Indenture, as supplemented by the Asset Pool
One Supplement, and as further supplemented by the Indenture Supplement, by and
between the Issuing Entity and the Indenture Trustee and Collateral Agent.

 

  3. Class C(2008-2) Terms Document, dated as of May 19, 2008 (the “Class
C(2008-2) Terms Document”), to the Indenture, as supplemented by the Asset Pool
One Supplement, and as further supplemented by the Indenture Supplement, by and
between the Issuing Entity and the Indenture Trustee and Collateral Agent.

 

  4. Class C(2008-3) Terms Document, dated as of June 16, 2008 (the “Class
C(2008-3) Terms Document”), to the Indenture, as supplemented by the Asset Pool
One Supplement, and as further supplemented by the Indenture Supplement, by and
between the Issuing Entity and the Indenture Trustee and Collateral Agent.

 

C-1